NUMBER 13-20-00180-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                     IN THE INTEREST OF A.G., A CHILD.


                   On appeal from the County Court at Law
                         of Aransas County, Texas.


                          MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Paul Carver Griffith filed a notice of appeal from a protective order signed

on March 4, 2020, in trial court cause number A-20-7016-FL in the County Court at Law

of Aransas County, Texas. The clerk’s record for the appeal was filed on May 5, 2020,

and a supplemental clerk’s record was subsequently filed on December 3, 2020.

      On January 7, 2021, after appellant failed to obtain a reporter’s record, the Clerk

of this Court notified appellant that his appeal would be submitted on the clerk’s records
and his brief was due to be filed on or before February 8, 2021. Appellant did not timely

file a brief or otherwise respond to the Court’s notice.

       On March 3, 2021, the Clerk of this Court notified appellant that his brief had not

been timely filed. The Clerk of this Court advised appellant that the appeal would be

dismissed for want of prosecution unless, within ten days from the date of this letter,

appellant reasonably explained the failure and the appellee was not significantly injured

by the appellant’s failure to timely file a brief. See TEX. R. APP. P. 38.8(a). Appellant did

not respond to the Clerk’s notice or file a brief in this matter.

       Appellate courts possess the authority to dismiss an appeal for want of prosecution

when an appellant in a civil case fails to timely file the appellant’s brief and gives no

reasonable explanation for the failure. See id. R. 38.8(a)(1); id. R. 42.3(b); Am. Bail Bonds

v. City of El Paso, 225 S.W.3d 612, 612 (Tex. App.—El Paso 2006, no pet.); Newman v.

Clark, 113 S.W.3d 622, 623 (Tex. App.—Dallas 2003, no pet.) (per curiam). Similarly,

courts may dismiss an appeal for want of prosecution generally or because the appellant

has failed to comply with a requirement of the appellate rules, a court order, or a notice

from the appellate court clerk requiring a response or other action within a specified time.

See TEX. R. APP. P. 42.3 (b), (c).

       The Court, having examined and fully considered the documents on file and

appellant’s failure to file a brief, is of the opinion that this appeal should be dismissed.

Accordingly, we dismiss the appeal for want of prosecution. See id. R. 38.8(a), 42.3(b),

(c).




                                               2
                                 LETICIA HINOJOSA
                                 Justice


Delivered and filed on the
3rd day of June, 2021.




                             3